The Supreme Court held, (Livingston, J., dissentiente,)that in action for a deceit in the sale of a Newspaper establishment, by false representations of its condition, &c., the want of anal-legation of a fraudulent misrepresentation or a scienter in the declaration, was not helped by verdict; and the judgment was accordingly arrested by the S. Ct. But
The Court of Errors held, on the other hand, that the allegation in the declaration—“ and so the said S. B. says that he by reason of the said affirmation of the said R. M. Malcolm,” (stating the false representation,) “ was falsely and fraudulently deceivedf was sufficient, at least after verdict, and reversed the judgment of the Supreme Court.